United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 10, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-20107
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

STEPHEN MICHAEL JOHNSTON,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-02-CR-142-4
                      --------------------

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Stephen Michael Johnston appeals his conviction following

his guilty plea to possession of child pornography in violation

of 18 U.S.C. § 2252A(a)(5)(B).   The Government’s motion to strike

Johnston’s brief is DENIED.

     Johnston was entitled to an extension of time in which to

file an appeal because his lawyer’s failure to file a timely

appeal upon Johnston’s request to do so constituted “excusable

neglect” under FED. R. APP. P. 4(b)(4).   See United States v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20107
                                 -2-

Clark, 191 F.3d 845, 846 (5th Cir. 1999); Roe v. Flores-Ortega,

528 U.S. 470, 477 (2000).   Thus, Johnston’s notice of appeal,

filed on January 10, 2003, is timely based in excusable neglect.

     Johnston’s guilty plea was knowing and voluntary.     See

United States v. Vonn, 122 S. Ct. 1043, 1046 (2002).     Johnston

has either waived the remaining issues he raises on appeal by

virtue of his valid guilty plea (see United States v. Cothran,

302 F.3d 279, 285-86 (5th Cir. 2002); United States v. Glinsey,

209 F.3d 386, 392 (5th Cir. 2000)), or has abandoned them by

failing to brief them adequately.    See United States v. Torres-

Augilar, 352 F.3d 934, 936 n.2 (5th Cir. 2003).

     Counsel is WARNED that filing frivolous appeals invites the

imposition of sanctions.    See United States v. Gaitan, 171 F.3d
222, 224 (5th Cir. 1999).

     AFFIRMED.